Citation Nr: 1736920	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed on a direct basis, and as secondary to service-connected posttraumatic stress disorder (PTSD) and/or coronary artery disease.  

2.  Entitlement to higher initial disability ratings for coronary artery disease, status post myocardial infarction and status post stenting (formerly considered as heart attack with 1 stent/heart problems from stress and anxiety), currently rated as 10 percent since May 8, 2008, 30 percent since March 20, 2009, and 10 percent since December 15, 2010.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1957 to September 1966 and from January 1969 to April 1973, to include service in the Republic of Vietnam during the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  A July 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denied the claim of entitlement to service connection for hypertension.  The February 2011 rating decision granted service connection for coronary artery disease.  With that rating decision, the RO assigned an initial disability rating of 10 percent effective from May 8, 2008, a 30 percent rating effective from March 20, 2009, and a 10 percent from December 15, 2010.  The Veteran perfected timely appeals of both of these rating issues.

The Veteran requested a Board videoconference hearing in his Substantive Appeals.  However, in a June 2014 statement, he withdrew his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In September 2014 and September 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  From May 8, 2008, to March 19, 2009, the coronary artery disease required continuous medication.

2.  From March 20, 2009, to December 14, 2010, the  coronary artery disease was manifested by METS, at worst, of 7.

3.  Since December 15, 2010, the coronary artery disease has been manifested by METS of 7.9 to 10.


CONCLUSION OF LAW

The claim of entitlement to higher initial disability ratings for coronary artery disease, status post myocardial infarction and status post stenting (formerly considered as heart attack with 1 stent/heart problems from stress and anxiety), currently rated as 10 percent since May 8, 2008, 30 percent since March 20, 2009, and 10 percent since December 15, 2010, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's coronary artery disease is currently rated as 10 percent disabling since May 8, 2008, 30 percent since March 20, 2009, and 10 percent since December 15, 2010, under 38 C.F.R. § 4.104, DC 7005.  He seeks higher initial disability ratings.

DC 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to DC 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

The Board will begin by addressing the 10 percent disability rating in effect from May 8, 2008, to March 19, 2009.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his coronary artery disease.  Specifically, there are no VA examinations dated during this appeal period.  Instead, the VA and private treatment records document chest pain and a diagnosis of coronary artery disease that was treated with continuous medication.  The treatment records during this period do not document the following:  METs; cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; more than one episode of acute congestive heart failure in the past year; left ventricular dysfunction; or, chronic congestive heart failure, to warrant a higher disability rating.  Thus, the Veteran's coronary artery disease is best rated as 10 percent from May 8, 2008, to March 19, 2009, as there is evidence of continuous medication required for his coronary artery disease.  38 C.F.R. 
§ 4.104, DC 7005.

The Board will now address the 30 percent disability rating in effect from March 20, 2009, to December 14, 2010.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his coronary artery disease.  Specifically, there are no VA examinations dated during this appeal period.  A private treatment record from Dr. V.D. documents a March 20, 2009, stress test that revealed METs of 7.  VA treatment records dated in September 2010 document METs of 7.9.  The VA and private treatment records during this period do not document the following:  more than one episode of acute congestive heart failure in the past year; left ventricular dysfunction; or, chronic congestive heart failure, to warrant a higher disability rating.  Thus, the Veteran's coronary artery disease is best rated as 30 percent from March 20, 2009, to December 14, 2010, as his coronary artery disease was manifested by METS, at worst, of 7.  38 C.F.R. § 4.104, DC 7005.

The Board will now address the 10 percent disability rating in effect since December 15, 2010.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his coronary artery disease.  38 C.F.R. § 4.104, DC 7005.

Specifically, on December 15, 2010, VA received a December 3, 2010, Disability Benefits Questionnaire (DBQ) from Y.Y., the Veteran's private physician.  The DBQ documented that the Veteran was on daily medication for control of his coronary artery disease.  He did not have congestive heart failure, cardiac hypertrophy, or dilation.  He had a left ventricular ejection fraction of 60 percent.  His exercise test showed METS of 7.9.  

In his March 2011 Notice of Disagreement (NOD), the Veteran stated that although he had been reported to be able to perform a workload of 7-10 METs on VA examination in December 2010, he was not able to actually perform a workload of more than 1-3 METs.

Based on his aforementioned statements, the Veteran was provided a VA heart examination in April 2014.  At the examination, the Veteran was found to take continuous medication for his coronary artery disease.  The VA examiner found that the Veteran did not have congestive heart failure.  An interview-based METs testing was conducted.  The Veteran reported fatigue at the greater than 7 to 10 METs level (the level consistent with activities such as climbing stairs quickly, moderate bicycling, sawing mood, and jogging).  The examiner cited to an April 2014 EKG, an April 2014 chest X-ray, and an April 2014 echocardiogram for the finding that there was no evidence of cardiac hypertrophy or dilatation.  The examiner stated that the Veteran's left ventricular ejection fraction was 55-60% based on the April 2014 ECHO test.  The examiner found that the Veteran's coronary artery disease did not cause chronic congestive heart failure or left ventricular dysfunction.  The examiner considered the Veteran's stress tests as documented in the treatment records, to include a September 2011 stress test that documented a METs level of 5.9.  However, the examiner noted that the Veteran had a catheterization shortly after this with a normal left ventricular ejection fraction of 65% and no wall motion abnormalities, following the stress test.  Thus, the examiner found that the METs level provided on the VA examination was the correct METs level for the Veteran.

The Veteran was afforded another VA heart examination in November 2015.  At the examination, the Veteran stated that continuous medication was required for control of his coronary artery disease.  The VA examiner found that the Veteran did not have congestive heart failure, cardiac hypertrophy, or cardiac dilatation.  His September 2015 EKG was normal.  His September 2015 exercise stress test had to be terminated due to symptoms that were not related to the cardiac condition.  An interview-based METs test was performed instead in November 2015.  The Veteran reported angina at the greater than 7 to 10 METs level (the level consistent with activities such as climbing stairs quickly, moderate bicycling, sawing mood, and jogging).  His left ventricular ejection fraction was 85-87%.

The VA and private treatment records do not provide evidence contrary to that obtained at the examinations.

The Veteran is not entitled to a disability rating in excess of 10 percent for his coronary artery disease since December 15, 2010, as his METS have ranged from 7.9 to 10, and there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; more than one episode of acute congestive heart failure in the past year; left ventricular dysfunction; or, chronic congestive heart failure, to warrant a higher disability rating.  38 C.F.R. § 4.104, DC 7005.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as chest pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the claim of entitlement to higher initial disability ratings for coronary artery disease, status post myocardial infarction and status post stenting (formerly considered as heart attack with 1 stent/heart problems from stress and anxiety), currently rated as 10 percent since May 8, 2008, 30 percent since March 20, 2009, and 10 percent since December 15, 2010.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).






	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to higher initial disability ratings for coronary artery disease, status post myocardial infarction and status post stenting (formerly considered as heart attack with 1 stent/heart problems from stress and anxiety), currently rated as 10 percent since May 8, 2008, 30 percent since March 20, 2009, and 10 percent since December 15, 2010, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's hypertension claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board previously remanded the hypertension claim in September 2014 and September 2015 for treatment records and VA examinations and medical opinions.  Recently, upon remand, the Veteran submitted a VA 21-4142 for McDonnell Douglas Medical Center treatment from October 1989 to April 1991.  The AOJ attempted to obtain these records, but the request was rejected because the treatment provider had to be worked via the "traditional process."  To date, the AOJ has not made another attempt to obtain these treatment records.  Upon remand, attempts to obtain these treatment records must be made by the AOJ.

Additionally, upon prior remand, a VA examination and medical opinion were obtained in November 2015.  In pertinent part, the VA examiner provided a negative nexus medical opinion concerning secondary service connection and the Veteran's service-connected PTSD and a negative nexus medical opinion concerning the Veteran's in-service presumed herbicide exposure.  However, the examiner did not mention herbicide agents or PTSD at all in the rationale.  The examiner also did not address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), as noted by the Board in its prior remand.  The August 2016 VA addendum medical opinion merely confirmed the findings of the November 2015 VA medical opinion.  The Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any assistance necessary from the Veteran, make attempts to obtain the treatment records dated from October 1989 to April 1991 from McDonnell Douglas Medical Center.  Attempts should be informed by the February 2, 2016 Medical Records Request Reject Notice sent by the Private Medical Records Retrieval Center.  All attempts to obtain the records must be documented.  If the records cannot be obtained, the Veteran must be notified and afforded the opportunity to submit his own copies of the treatment records.

2.  Obtain a medical opinion from an examiner other than the November 2015 VA examiner as to the etiology of the Veteran's hypertension.  If an examination is deemed to be necessary to provide the requested opinion, such should be scheduled.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is requested to address the following:

a) Is at least as likely as not (50 percent or 
greater probability) that the Veteran's currently diagnosed hypertension had its onset in or is otherwise related to his active military service, to include his presumed in-service herbicide exposure?  In forming the opinion, the examiner must address the NAS's 2010 Update, which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  

b) Is it at least as likely as not that the Veteran's 
hypertension was caused or aggravated beyond its natural progression by his service-connected PTSD and/or his coronary artery disease?  

Each opinion expressed by the examiner must be accompanied by a complete rationale.  If silence in the record bears on the ultimate conclusion, please explain why from a clinical perspective.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


